United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3107
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * District of Minnesota.
                                        *
Gabriel Abundiz Nabejar,                *     [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: October 9, 2007
                                Filed: December 28, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Gabriel Abundiz Nabejar appeals the 96-month prison sentence the district
     1
court imposed after he pleaded guilty to re-entering the United States as a previously
deported alien in violation of 8 U.S.C. § 1326(a), subsequent to a conviction for an
aggravated felony in violation of 8 U.S.C. § 1326(b)(2). In a brief filed under Anders
v. California, 386 U.S. 738 (1967), Abundiz Nabejar’s counsel seeks permission to
withdraw.



         1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We conclude that Abundiz Nabejar’s advisory Guidelines imprisonment range
was correctly determined by the district court, and that his within-Guidelines sentence
is not unreasonable because nothing in the record suggests the court overlooked a
relevant factor, gave significant weight to an improper factor, or made a clear error of
judgment in imposing the sentence. See Rita v. United States, 127 S. Ct. 2456, 2462-
68 (2007) (allowing appellate presumption of reasonableness for within-Guidelines
sentences); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (factors
used to review sentence for reasonableness). The factors the court considered in
imposing a top-of-the-Guidelines sentence--Nabejar’s serious and significant criminal
history, his failure to register as a sex offender, his use of alias names, and the need
to provide just punishment and afford adequate deterrence--were all proper sentencing
factors. See 18 U.S.C. § 3553(a)(1) (history and characteristics of defendant),
(a)(2)(A) (provide just punishment), (a)(2)(B) (afford adequate deterrence). After
reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                          -2-